The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending and examined.  Claims 21, 22, 25-30, 33-36, and 39-40 are currently amended.  Claims 1-20 are cancelled.
Response to Arguments
Double patenting rejection to claims 21-40 are withdrawn due Applicant’s filing of the terminal disclaimer.
Rejection to claims 21-40 under 35 USC 101 is withdrawn due to amendment and argument.
Rejection to claims 21-40 under 35 USC 112(a) is withdrawn due to amendment and argument.
Rejection to claims 21-40 under 35 USC 112(b) is withdrawn due to amendment and argument.
Applicant’s arguments and amendment with respect to 
Rejection of claims 28-34 under AIA  35 U.S.C. §102(a)(2) as being anticipated by Tolkin et al., US 2017/0169535 (A1) has been withdrawn due to argument and amendment.
Applicant’s arguments and amendment of rejection of claims 21-22, 24-26, 35-36, and 38-40 under AIA  35 U.S.C. §102(a)(2) as being anticipated by Tolkin et al., US 2017/0169535 (A1) have been carefully considered.  Applicant seems to argue that Tolkin fails to teach any one of historical rate or historical travel distance, historical time or historical differences.  Examiner respectfully disagrees.  Tolkin teaches at least historical rate and historical differences with “[0027] The pickup location module 145 can determine and suggest a pickup location for the client for a trip. To determine the pickup location, the pickup location module 145 determines predetermined location data points, and identifies eligible pickup locations from the predetermined location data points. The predetermined location data points may be stored in the pickup location datastore 180. The pickup location module 145 can use historical trip information from the trip datastore 160 to determine the location data points. The historical trip information reflects the locations that users actually used for trips, and therefore may reflect favorable places for trip pickup, without requiring clients to specifically designate areas as good or bad pickup areas. In some examples, rather than predetermining the location data points, the location data points may be determined when a trip is requested by a client. In addition, a pickup location may be determined after a provider is en route to the client, and may suggest a modification to an initial pickup location”.
Dependent claims 22-27, and 36-40 are rejected based on dependency on their respective independent claims.  
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-22, 24-26, 35-36, and 38-40 are rejected under AIA  35 U.S.C. §102(a)(2) as being anticipated by Tolkin et al., US 2017/0169535 (A1).
As to claim 1, Tolkin suggests a method comprising:
receiving, by a dynamic transportation matching system, transport request information from a requestor computing device associated with a requestor, the transport request information including a request location for a pickup (Figs. 3 and 5 and related text; “travel coordination system coordinates travel between a client and a provider to a destination. The client and provider meet at a pickup location and the provider transports the client”, abs);
generating, by at least one processor of the dynamic transportation matching system, a location score for each alternate request location in a set of alternate request locations based on at least one of (Figs. 3, 5 and 6A and related text): historical rates of contact prior to pick-up between computing devices of matched riders and drivers for rides originating at the alternate request location (“location data points may be selected based on the pickup locations of previous trips”, ¶27, 36), historical travel distances for requestors from original locations to the alternate request location prior to pick-up (“center of mass” within the cluster, ¶27, 36), historical time for requestors at locate providers for rides originating at the alternate request location, or historical differences between the alternate request location and actual pick-up locations for rides assigned to pick up riders at the alternate request location (Fig. 6A and 6E show circle of smart pickup different areas between eligible pickup locations and actual pick-up locations, ¶27); 
selecting, by the at least one processor of the dynamic transportation matching system, a modified request location associated with the request location based at least on the location fitness score for each alternate request location of the set of alternate request locations (Fig. 5 and related text, ¶36); and 
causing, by the dynamic transportation matching system, the requestor computing device to display a user interface comprising: 
an indicator of the modified request location (user displays as shown in Figs. 6A, 6E and 6F). 
a navigation route for the requestor to travel from the request location to the modified request location (user display as shown in Figs. 6H) and 
a selectable option to designate the modified request location for pickup instead of the request location (user display as shown in Figs. 6G).
As to claim 22, Tolkin suggests the method, wherein selecting the modified request location comprises: 
identifying a subset of alternate request locations from the set of alternate request locations by filtering the set of alternate request locations based on the pickup location score for each alternate request location (¶38-40); 
determining travel times for the subset of alternate request locations (¶38-40); and 
selecting the modified request location based on the travel times for the subset of alternate request locations (¶38-40), and
wherein filtering the set of alternate request locations comprises comparing the pickup location  score for each alternate request location to a threshold fitness score (¶38-40).
As to claim 24, Tolkin suggests the method wherein causing the requestor computing device to display the user interface comprising the indicator of the modified request location comprises providing, for display, within the user interface, a digital map illustrating the request location, the modified request location, and a route between the request location and the modified request location together with a reduction in travel time associated with the modified request location (Figs. 6F and 6G).
As to claim 25, Tolkin suggests the method, wherein generating the pickup location score for each alternate request location in the set of alternate request locations comprises:
determining a time or a weather condition corresponding to the transport request information (Figs. 6E, 6F and 6G and related text); and
generating the pickup location score for each alternate request location based on the time or the weather condition corresponding to the transport request information (Figs. 6E, 6F and 6G and related text; score based on trip time to location).
As to claim 26, Tolkin suggests the method, further comprising: generating the pickup location score for each alternate request location based on the historical rates of contact between riders and drivers by:
generating a first pickup location score for a first alternate request location based on a first rate of contact between a first set of rider devices and a first set of driver devices corresponding to the first alternate request location (different regions are identified, scored, and compared, ¶31-33);
determining a second pickup location score for a second alternate request location based on a second rate of contact between a second set of rider devices and a second set of driver devices corresponding to the second alternate request location (different regions are identified, scored, and compared, ¶31-33); and
selecting the modified request location based on comparing the first location fitness score and the second location fitness score (different regions are identified, scored, and compared, ¶31-33).
As to claims 35, 36, 38, 39, and 40, they are method claims that recite substantially the same limitations as the method claims 21, 22, 24, 25 and 26 respectively.   As such, claims 35, 36, 38, 39, and 40 are rejected respectively for substantially the same reasons given for respective claims 21, 22, 24, 25 and 26 and are incorporated herein.
Allowable Subject Matter
Claims 28-34 are allowed.
Claims 23, 27, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUEN WONG/           Primary Examiner, Art Unit 3667